UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  August 31, 2011 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2011 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2010- August 31, 2011 Institutional 7-DaySEC Vanguard CMT Funds Vanguard Money Market Yield
